As filed with the Securities and Exchange Commission on April 29, 2010 Registration No.333-61392 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Post Effective Amendment No. 1 To FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TITANIUM METALS CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 13-5630895 (State of Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 5reeway, Suite 1700 Dallas, Texas 75240-2697 (Address of Principal Executive Offices) (Zip Code) Titanium Metals Corporation Amended and Restated 1996 Non-Employee Director Compensation Plan (Full Title of the Plan) Clarence B. Brown, III Associate General Counsel and Secretary Titanium Metals Corporation 5reeway, Suite 1700 Dallas, Texas 75240-2697 (Name and Address of Agent for Service) (972) 233-1700 (Telephone Number, Including Area Code, of Agent for Service) DEREGISTRATION There are no outstanding stock options or other rights issued under the Titanium Metals Corporation Amended and Restated 1996 Non-Employee Director Compensation Plan (the “Plan”) and the Plan has terminated according to its terms.Accordingly, the registrant hereby deregisters any and all shares of the registrant’s common stock, par value $0.01 per share, registered pursuant to this registration statement that will never be issued or sold under the Plan. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Dallas, State of Texas, on the 29th day of April, 2010. TITANIUM METALS CORPORATION By: /s/ Bobby D. O’Brien Bobby D. O’Brien Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the date indicated: Signature Title Date /s/ Harold C. Simmons Harold C. Simmons Chairman of the Board April 29, 2010 /s/ Steven L. Watson Steven L. Watson Vice Chairman of the Board April 29, 2010 /s/ Keith R. Coogan Keith R. Coogan Director April 29, 2010 /s/ Glenn R. Simmons Glenn R. Simmons Director April 29, 2010 /s/ Thomas P. Stafford Thomas P. Stafford Director April 29, 2010 /s/ Terry N. Worrell Terry N. Worrell Director April 29, 2010 /s/ Paul J. Zucconi Paul J. Zucconi Director April 29, 2010 /s/ James W. Brown James W. Brown Vice President and Chief Financial Officer April 29, 2010 (Principal Financial Officer) /s/ Scott E. Sullivan Scott E. Sullivan Vice President and Controller April 29, 2010 (Principal Accounting Officer)
